The attempted introduction of testimony that the defendant was found with "slips of paper”, which may have constituted betting slips, for which he was not indicted, did not serve to deny him a fair trial. The defense counsel’s objection was immediately sustained, and a curative instruction was promptly given. In light of the overwhelming evidence of guilt, the error was harmless beyond a reasonable doubt.
The defendant has not called our attention to any error with respect to the conviction upon his plea of guilty, and therefore, that conviction is also affirmed. Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.